Citation Nr: 0914291	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  02-10 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Department of Veterans 
Affairs (VA) disability benefits on the basis of the 
appellant's status as a veteran.


REPRESENTATION

Appellant represented by:	Darla L. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

In March 1991, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines determined that the appellant had not established 
predicate status as a veteran of the Armed Forces of the 
United States in order to meet the requirements for basic 
eligibility for Department of Veterans Affairs (VA) 
disability benefits.  The appellant perfected an appeal of 
this decision to the Board of Veterans Appeals (the Board), 
where his claim was denied in an April 1994 decision.  The 
Board's decision was affirmed by the United States Court of 
Appeals for Veterans Claims (the Court) in July 1994.

The current appeal arose from an August 2001 rating decision 
by the Manila RO.  In that decision the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim of basic eligibility.

In a March 2003 decision, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to VA disability benefits on the basis of 
status as a veteran.  The appellant appealed the Board's 
decision to the Court.  Pursuant to a February 2005 
memorandum decision, the Court set aside the Board's March 
2003 decision and remanded the case for further adjudication 
consistent with its decision.  The Court's instructions were 
to provide the appellant with notice that is fully compliant 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), and, 
inasmuch as there was the possibility that the appellant's 
records were destroyed by the 1973 fire at the National 
Personnel Records Center (NPRC), to advise him of what 
alternative evidence he could present to verify his service.

Further action on the Court's remand instructions by the 
Board was stayed pending resolution of the Secretary's appeal 
of the Court's decision to the United States Court of Appeals 
for the Federal Circuit.  In a March 2008 order, the Federal 
Circuit summarily affirmed the Court's judgment.  See 273 
Fed.Appx. 868 (C.A. Fed. 2008). 



In March 2008, the Board remanded the appellant's claim for 
additional procedural development.  A supplemental statement 
of the case (SSOC) was issued in October 2008 by the VA 
Appeals Management Center (AMC) which continued the denial of 
the claim.  The case is once again before the Board. 

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.


REMAND

As was noted in the Introduction, in August 2008 the Board 
remanded the appellant's claim for additional development.  
Specifically, the Board stated that the appellant should be 
provided with a "corrective notice which complies with the 
notification requirements of the VCAA, to include the 
evidentiary requirements as to new and material evidence . . 
.."  See the August 2008 Board decision, page 3.  

The record reflects that the appellant was sent a corrective 
VCAA notice letter on September 9, 2008 which informed him of 
the revised new and material evidentiary requirements.  
However, the appellant filed to reopen his claim for legal 
entitlement to VA disability benefits in September 1999, 
prior to the change in the regulation concerning new and 
material evidence, which was effective August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2008)].  Therefore, the appellant's claim 
to reopen has to be adjudicated by applying the law as it 
existed at the time he filed his claim.  The September 2008 
letter did not inform the appellant of applicable law, that 
is, the new and material standard contained in the former 
version of 38 C.F.R. § 3.156. 

Furthermore, the October 2008 supplemental statement of the 
case (SSOC) cited the revised new and material standard; the 
agency of original jurisdiction appears to have readjudicated 
the appellant's claim under this inapplicable regulation. 

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case because the record does not 
show that the appellant was provided adequate notice under 
the VCAA and the Board is without authority to do so.  Any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); see also Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should provide the appellant with 
a notice letter which complies with the 
notification requirements of the VCAA, as 
amplified by Kent.  This letter should 
inform the appellant of the law and 
regulations that apply to his 1999 claim 
to reopen his claim of basic eligibility, 
in particular the former version of 
38 C.F.R. § 3.156.  Additionally, the 
appellant should be notified of the bases 
for the pervious denial of his claim by 
the Board in April 1994, so that he may be 
aware of what evidence would be new and 
material.  The appellant must also be 
notified of what alternative evidence he 
could present to verify his claimed 
service. 

2.  After undertaking any development 
which it deems to be necessary, VBA should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, VBA should provide the appellant 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


